DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 9-15, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Pericas (US 7,794,173).
Regarding claim 1, Pericas discloses a guardrail comprising: 
a post (2);
a separate mounting plate (5 and 6) movably mounted to the post (see Figs. 5A-5D);
at least one fastener (bolts in holes 9, see Column 4 lines 43-45); and
a longitudinal beam (1) linked with the post via the at least one fastener and the separate mounting plate (see Fig. 3), the mounting plate comprising:
a rigid body (5) configured to engage with the at least one fastener (see Fig. 4C), and
at least one deformable region (6) about or alongside the rigid body (see Fig. 3) and integral with the rigid body (rigid body 5 and deformable region 6 integrally function as a single complete mount plate member), 
wherein the at least one fastener passes through at least a portion of the longitudinal beam (see Fig. 3) to engage with the rigid body of the mounting plate such that a link between the post and the longitudinal beam is indirect (see Fig. 3), and 
wherein the at least one deformable region of the mounting plate is configured to one or more of: (i) bend (see Figs. 6A-6C) and (ii) break to release the link between the post and the longitudinal beam (see Figs. 5A-5D), when the guardrail receives and impact (see Abstract).
Regarding claim 3, Pericas discloses wherein a longitudinal beam (1) holding load is transferred from the at least one fastener (bolts in holes 9) to the post (2) via the at least one deformable region (Fig. 11 shows that the weight of the beam 1 is transferred through the deformable region 6 onto the fastener in holes 10, and then from the fastener to the post; thus the holding load is transferred from the at least one fastener to the post via the deformable region).
Regarding claim 4, Pericas discloses wherein the rigid body (5) of the mounting plate (5 and 6) does not directly contact the post (see Fig. 3).
Regarding claim 5, Pericas discloses wherein the at least one deformable region (6) has least one of: 
(a) a smaller size relative to the body, 
(b) a smaller width relative to the body, 
(c) a material of weaker strength or elasticity than the body, 
(d) a shape of a weaker strength (region around hole 10) than the body (5), and 3Docket No. 7905-0003 Appln. No. 15/777,564 
(e) material treatments about the at least one deformable region or regions.
Regarding claim 6, Pericas discloses wherein the mounting plate (5 and 6) links the longitudinal beam (1) to the post (2) with linking forces transferred from the mounting plate to the post at post sides (Figs. 6A-6C show that the mounting plate 5,6 is attached to the side of the post 2 using a bolt placed through a slot 22, and therefore the linking forces are transferred through the post sides).
Regarding claim 9, Pericas discloses wherein the post (2) twists or turns sideways and the at least one deformable region (6) of the mounting plate (5 and 6) one or more of (i) bends (see Figs. 6A-6C) and (ii) breaks to allow the post and the longitudinal beam to separate (see Figs. 5A-5D), when the guardrail receives the impact (posts 2 undergo an impact, and are subject to forces that attempt to twist or turn the posts; see Column 11 lines 32-35).
Regarding claim 10, Pericas discloses wherein the whole of the mounting plate (5 and 6) moves upwards or downwards relative to the post (2, see NOTE below) as the post hinges backwards when the guardrail receives the impact (see Figs. 5b-5C), and when the mounting plate reaches a predetermined movement limit, the at least one deformable region (6) one or more of: (i) bends (see Figs. 6A-6C) and (ii) breaks to release the post from the longitudinal beam (see Fig. 5D).
NOTE: See in Fig. 5C that the plate (5) has moved upward relative to the post (2) during rotation. Further, the separator assembly (5 and 6) as a whole can be moved up relative to the post as seen in Fig. 5D.
Regarding claim 11, Pericas discloses wherein the mounting plate (5 and 6) has a centrally-located body (5) and at least one arm (6) extending on either side of the centrally-located body (see annotated Figure 11 below), at least part of the at least one arm comprising the at least one deformable region (region around 10).

    PNG
    media_image1.png
    541
    544
    media_image1.png
    Greyscale

Regarding claim 12, Pericas discloses wherein the at least one arm (6) or a part thereof has a face that bears on at least one surface of the post (2) when the at least one fastener is tightened (see Fig. 3 and 6A).
Regarding claim 13, Pericas discloses wherein the at least one arm (6) extends to a higher strength portion (see annotated Figure 4A below) compared to the at least one deformable region (area around holes 10, see annotated Figure 4A below), the higher strength portion having a wider bearing face on the post (see annotated Figure 4A below).

    PNG
    media_image2.png
    408
    912
    media_image2.png
    Greyscale

Regarding claim 14, Pericas discloses wherein the at least one arm (6) helps seat the mounting plate (see Fig. 3) and limit a range of movement of the mounting plate once fitted to the post (see Figs. 5A-5D).
Regarding claim 15, Pericas discloses wherein the limited range of movement is one or more of (i) rotational (see Figs. 5A-5C) and (ii) vertical plane movement of the mounting plate (5 and 6) relative to the post (2).
Regarding claim 20, Pericas discloses wherein the at least one fastener is a bolt (bolt that is within holes 9, see Column 4 lines 43-46) with a male thread that threads onto a nut, the mounting plate (5 and 6, specifically 5) acting as a washer, the shaft of the bolt passing through a hole (9) in the mounting plate before meeting the nut (bolts and nuts are used to attach the mounting plate deformable region 6 to the post 2, and further a second rail 4 to the post; thus the rail 1 is attached to the mounting plate rigid body 5 using a male threaded bolt, passing through the rail and mounting plate, with a female threaded nut on the inside of the mounting plate; Figs. 6 and 9).
Regarding claim 21, Pericas discloses an assembly comprising:
a guardrail post (2);
at least one fastener (bolts in hole 9, see Column 4 lines 43-46); and 
at least one separate mounting plate (5 and 6) movably mounted (see Figs. 5A-5D) to the post, the at least one separate mounting plate comprising:
a rigid body (5) including an aperture (9) configured to receive the at least one fastener therethrough, the at least one fastener passing through the aperture and engaging with at least a portion of a longitudinal beam (see Fig. 3); and 
at least one deformable region (6) about or alongside the aperture in the rigid body and integral with the rigid body (rigid body 5 and deformable region 6 integrally function as a single complete mount plate member), the at least one deformable region being configured to engage with at least a portion of the post (see Fig. 3), such that the at least one deformable region of the mounting plate is configured to one or more of: (i) bend (see Figs. 6A-6C) and (ii) break to allow the post and the longitudinal beam, when the guardrail receives an impact to separate (see Figs. 5A-5D, see Abstract).
Regarding claim 22, Pericas discloses a mounting plate (5 and 6) configured to be used in a guardrail assembly including a post (2) and a longitudinal beam (1) linked with the post via at least one fastener (bolt accepted in holes 9, see Column 4 lines 43-46), the mounting plate comprising: 
a rigid body (5) configured to engage with the at least one fastener (bolt accepted in holes 9); and 
at least one deformable region (6) about or alongside the rigid body and integral with the rigid body (rigid body 5 and deformable region 6 integrally function as a single complete mount plate member), the at least one deformable region of the mounting plate being configured to one or more of: (i) bend (see Figs. 6A-6C) and (ii) break to release a link between the post and the longitudinal beam, when the guardrail receives an impact (see Figs. 5A-5D, see Abstract).

Claims 1, 3-4, 6-7, 11-12, 14-19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Wallace et al. (US 2012/0003039).
Regarding claim 1, Wallace et al discloses a guardrail (see Fig. 35) comprising: 
a post (32.12);
a separate mounting plate (32.20) movably mounted to the post (see Figs. 32 and 35-36);
at least one fastener (30); and
a longitudinal beam (14) linked with the post via the at least one fastener and the separate mounting plate (see Fig. 35), the mounting plate comprising:
a rigid body (see annotated Figure 32 below) configured to engage with the at least one fastener, and
at least one deformable region (see annotated Figure 32 below) about or alongside the rigid body and integral with the rigid body (see Fig. 32), 
wherein the at least one fastener passes through at least a portion of the longitudinal beam to engage with the rigid body of the mounting plate such that a link between the post and the longitudinal beam is indirect (see Fig. 35, and see NOTE 1 Below), and 
wherein the at least one deformable region of the mounting plate (see annotated Figure 32 below) is configured to one or more of: (i) bend (see NOTE 2 below) and (ii) break to release the link between the post and the longitudinal beam, when the guardrail receives and impact. 
NOTE 1: The bolt 30 directly connects the mounting plate to the longitudinal beam. The bolt may protrude past the mounting plate and interact with the post to create a frictional force, however the link between the longitudinal beam and post is indirect as the beam is not directly linked to the post.
NOTE 2: See in paragraph [0313] that the when the guardrail is impacted, the post bends and the mounting plate slides along the post. It is understood that forces large enough to bend the post will further bend the mounting plate upon impact, and therefore it is interpreted that the mounting bracket is capable of bending while releasing the beam from the post, see paragraph [0314]. 

    PNG
    media_image3.png
    553
    471
    media_image3.png
    Greyscale

Regarding claim 3, Wallace et al discloses wherein a longitudinal beam (14) holding load is transferred from the at least one fastener (30) to the post (32.12) via the at least one deformable region (see annotated Figure 32 above, and Fig. 35).
Regarding claim 4, Wallace et al discloses wherein the rigid body of the mounting plate (see annotated Figure 32 above) does not directly contact the post (32.12, see annotated Figure 32 above).
Regarding claim 6, Wallace et al discloses wherein the mounting plate (32.20) links the longitudinal beam (14) to the post (32.12) with linking forces transferred from the mounting plate to the post at post sides (see Fig. 32).
Regarding claim 7, Wallace et al discloses wherein the mounting plate (32.20) is pulled out of the post (32.12) to release the post from the longitudinal beam (14) when the guardrail receives the impact (see in paragraph [0313] and [0314] that the mounting plate is pulled out of the post).
Regarding claim 11, Wallace et al discloses wherein the mounting plate (32.20) has a centrally-located body (rigid body seen in annotated Figure 32 above) and at least one arm (deformable regions seen in annotated Figure 32 above) extending on either side of the centrally-located body, at least part of the at least one arm comprising the at least one deformable region (see annotated Figure 32 above).
Regarding claim 12, Wallace et al discloses wherein the at least one arm (deformable regions seen in annotated Figure 32 above) or a part thereof has a face that bears on at least one surface of the post (32.12) when the at least one fastener (30) is tightened (see Fig. 32 and Fig. 35).
Regarding claim 14, Wallace et al discloses wherein the at least one arm (deformable regions seen in annotated Figure 32 above) helps seat the mounting plate (32.20) and limit a range of movement of the mounting plate once fitted to the post (see NOTE below).
NOTE: See that the mounting plate having deformable regions within the slots in Fig. 35, limits the range of movement to vertical movement. Also see in paragraph [0313] that the rail is guided along the post by the mounting plate.
Regarding claim 15, Wallace et al discloses wherein the limited range of movement is one or more of (i) rotational and (ii) vertical plane movement of the mounting plate (32.20) relative to the post (32.12, see NOTE below).
NOTE: See that the mounting plate having deformable regions within the slots in Fig. 35, limits the range of movement to vertical movement. Also see in paragraph [0313] that the rail is guided along the post by the mounting plate in the vertical direction.
Regarding claim 16, Wallace et al discloses wherein the post (32.12) is U-shaped and comprises at least one elongated slot on or about a post side or post sides (see annotated Figure 32 below), and the at least one deformable region (see annotated Figure 32 above) extends horizontally through the at least one elongated slot (see Fig. 32).

    PNG
    media_image4.png
    472
    758
    media_image4.png
    Greyscale

Regarding claim 17, Wallace et al discloses wherein the U-shape post (32.12) includes at least one flange extending from each end of the U-shape cross-section (see annotated Figure 32 below) on which the at least one deformable region bears (see Fig. 32).

    PNG
    media_image5.png
    416
    578
    media_image5.png
    Greyscale

Regarding claim 18, Wallace et al discloses wherein the at least one elongated slot (see annotated Figure 32 above) in the post (32.12) is sized so that one or more of: 
(a) the at least one elongated slot is elongated to allow up to 45 degrees of rotational movement of the mounting plate relative to the post about a horizontal axis, 
(b) the at least one elongated slot has a width that allows up to 30 degrees of rotational movement of the mounting plate relative to the post about a vertical axis, and 
(c) the at least one elongated slot or slots is elongated to allow for up to 100 mm of vertical movement in the mounting plate (32.20) up or down relative to the post (see NOTE below).
NOTE: See that specification paragraph [0097] discloses the restraint that the mounting plate sits on is 180-230 mm below the top end of the post. It is also disclosed that the mounting plate moves along the post during impact (see paragraph [0313]). Therefore, it is understood that the bottom edge of the mounting plate that sits on the restraint, is capable of moving 180-230 mm in the upward direction. The specified value of 100 mm falls in the range of 0-230 mm and therefore meets the limitation. 
Regarding claim 19, Wallace et al discloses wherein the at least one fastener (30) is a bolt with a 7Docket No. 7905-0003Appln. No. 15/777,564male thread that threads directly into a complementary female thread in the mounting plate (32.20, see Fig. 35).
Regarding claim 21, Wallace et al discloses an assembly comprising:
a guardrail post (32.12);
at least one fastener (30); and 
at least one separate mounting plate (32.20) movably mounted (see Figs. 32 and 35-36) to the post (see paragraph [0313]), the at least one separate mounting plate comprising:
a rigid body (see annotated Figure 32 above) including an aperture (32.22) configured to receive the at least one fastener therethrough (30), the at least one fastener passing through the aperture and engaging with at least a portion of a longitudinal beam (see Fig. 35); and 
at least one deformable region (see annotated Figure 32 above) about or alongside the aperture in the rigid body and integral with the rigid body (see Fig. 32), the at least one deformable region being configured to engage with at least a portion of the post (see Fig. 32), such that the at least one deformable region of the mounting plate is configured to one or more of: (i) bend (see NOTE below) and (ii) break to allow the post and the longitudinal beam, when the guardrail receives an impact to separate.
NOTE: See in paragraph [0313] that the when the guardrail is impacted, the post bends and the mounting plate slides along the post. It is understood that forces large enough to bend the post will further bend the mounting plate upon impact, and therefore it is interpreted that the mounting bracket is capable of bending while releasing the beam from the post. 
Regarding claim 22, Wallace et al discloses a mounting plate (32.20) configured to be used in a guardrail assembly including a post (32.12) and a longitudinal beam (14) linked with the post via at least one fastener (30), the mounting plate comprising: 
a rigid body (see annotated Figure 32 above) configured to engage with the at least one fastener (30); and 
at least one deformable region (see annotated Figure 32 above) about or alongside the rigid body and integral with the rigid body (see Fig. 32), the at least one deformable region of the mounting plate being configured to one or more of: (i) bend (see NOTE below) and (ii) break to release a link between the post and the longitudinal beam, when the guardrail receives an impact.
NOTE: See in paragraph [0313] that the when the guardrail is impacted, the post bends and the mounting plate slides along the post. It is understood that forces large enough to bend the post will further bend the mounting plate upon impact, and therefore it is interpreted that the mounting plate is capable of bending while releasing the beam from the post. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. in view of Ochoa (US 7,530,548).
Regarding claim 8, Wallace et al discloses that when a large enough force is imparted on the guardrail (see Fig. 35), the beam (14) and mounting plate (32.20) can detach from the post completely (see paragraph [0314]), but does not expressly disclose as claimed wherein the at least one fastener is drawn out of the mounting plate to release the post from the longitudinal beam when the guardrail receives the impact.
Ochoa teaches a beam (34) and fastener assembly (4 and 2), and further teaches that during an impact the longitudinal beam and fastener detach from the supporting structure (32, see Fig. 1L), specifically the fastener is drawn out of the support structure, in order to provide a rail that stays at the desired impact height to absorb maximum amounts of energy when twisting moments are applied to the support structure during impact (see Column 10 lines 15-22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guardrail assembly of Wallace et al such that the longitudinal beam and mounting plate are attached using a fastening release system, as taught by Ochoa, in order to provide a rail that stays at the desired impact height to absorb maximum amounts of energy when twisting moments are applied to the support structure during impact.
Wallace et al as modified by Ochoa therefore discloses that when a twisting moment is applied to the guardrail structure that may hinder the process of sliding the mounting plate along the post structure, the longitudinal beam and fastener will release from the mounting plate, keeping the longitudinal beam at the desired impact height.

Response to Arguments
Applicant's arguments filed 02 June 2022 have been fully considered but they are not persuasive. 
As to claims 1, 21 and 22, Attorney argues that:
Pericas fails to disclose a mounting plate including a rigid body configured to engage with the at least one fastener, and at least one deformable region about or alongside the rigid body and integral12 with the rigid body. 
Examiner disagrees.  As to claims 1, 21 and 22, Pericas discloses a mounting plate (5 and 6) including a rigid body (5) configured to engage with the at least one fastener (bolts in holes 9), and at least one deformable region (6) about or alongside the rigid body (see Figs. 4a-4c) and integral with the rigid body (rigid body 5 and deformable region 6 integrally function as a single complete mount plate member).  Each member 5 and 6 is made of a bent plate member or plurality of plate members, therefore each being considered a plate. Further member 6 comprises a deformable region 10 and therefore is considered the deformable component, while member 5 is not disclosed to deform in the same manner, and is therefore considered to be the rigid body.
As to claims 1 and 21, Attorney further argues that:
Pericas fails to disclose a separate mounting plate movably mounted to a post.
Examiner disagrees.  As to claims 1 and 21, Pericas discloses a separate mounting plate (5 and 6) movably mounted to a post (2). See in Figs. 5A-5D that the mounting plate is mounted to the post and is also moveable relative to the post.
As to claim 6, Attorney argues that:
Pericas fails to disclose that linking forces are transferred from the mounting plate to the post at post sides, as slots 22 are provided on a front and rear of the post 2, as installed, and the separator assembly bolts/attaches to the front of the post.
Examiner disagrees.  As to claim 6, Pericas discloses that linking forces are transferred from the mounting plate (5 and 6) to the post (2) at post sides.  Examiner interprets all outer surfaces of the post to be sides of the post, and therefore linking forces are very clearly transferred from the mounting plate to the post at post sides.
As to claim 10, Attorney argues that:
Pericas fails to disclose that the whole of the mounting plate moves upwards or downwards relative to the post as the post hinges backwards when the guardrail receives the impact, as Fig. 5C of Pericas shows that one component of the separator assembly 5, 6 can tilt relative to the post, and separator assembly 5, 6 as a whole is fixed in position relative to the post.
Examiner disagrees.  As to claim 10, Pericas discloses that one component of the separator assembly 5, 6 can tilt relative to the post, and that separator assembly 5 and 6 as a whole can be moved in position relative to the post (seen in Fig. 5D). Examiner notes that the claim language in claim 10 does not require that the separator assembly move up or down relative to the post only previous to reaching a predetermined movement limit, and therefore Fig. 5D of Pericas reads on the claim limitations of claim 10.
As to claims 1, 21 and 22, Attorney argues that:
Wallace fails to disclose a mounting plate including at least one deformable region about or alongside a rigid body and integral with the rigid body, as there is no indication in Wallace that the side portions are deformable, and as the shape and thickness of these side portions means that they are, in fact, likely to have a higher rigidity than the central portion.
Examiner disagrees.  As to claims 1, 21 and 22, Wallace discloses a mounting plate (32.20) including at least one deformable region about or alongside a rigid body and integral with the rigid body (see Annotated Figure 32 above). The shape and thickness of these side portions means that they are, in fact, likely to have a lower rigidity than the rigid body region as they have a lesser thickness than the rigid body region, therefore deforming easier. It is understood that a region of the same material having a lesser thickness will deform under a smaller applied load than a region comprising a larger thickness.
Examiner notes that Applicant’s use of claim language such as “configured to” merely requires that the guardrail be capable of doing the recited claim limitations. Further, it is understood that when an impact large enough to break or bend the guardrail post is applied to the guardrail, the plate is capable of bending to a certain degree under the applied load. Paragraph [0314] states that: “the post 12 may fracture, or the beam 14 and associated carriage can completely disconnect from the respective post”. It is understood that the plate 32.20 is capable of sliding out the end of the post 32.12, or bending and releasing from the post when impacted, to completely disconnect the plate from the post as disclosed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                             
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619